590 S.E.2d 267 (2003)
357 N.C. 658
Jeffrey R. KENNEDY, D.D.S., P.A.
v.
K. Carroll KENNEDY and Jerre Kennedy.
No. 500A03.
Supreme Court of North Carolina.
December 4, 2003.
K. Edward Greene, Thomas H. Stark, Chapel Hill, for Carroll and Jerre Kennedy.
*268 J. Reed Johnston, Jr., Amanda L. Fields, Greensboro, for Jeffrey R. Kennedy, D.D.S., P.A.
Prior report: ___ N.C.App. ___, 584 S.E.2d 328.

ORDER
Upon consideration of the petition for discretionary review, filed by Defendants in this matter pursuant to G.S. 7A-31 and the Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the petition for discretionary review as to additional issues is
"Dismissed by order of the Court in conference, this the 4th day of October 2003."